redacted letter a é ‘internal revenue service appeals_office hopkins plaza suite baltimore md release date date jan g7 uil code department of the treasury employer identification no person to contact employee id number tel fax form required to be filed tax years last day to file a petition with the united_states tax_court certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 effective date for the following reason s you are not organized and operated exclusively for exempt purposes specified under sec_501 more than an insubstantial part of your activities are in furtherance of non-exempt purposes and benefit private interests you are organized and operated primarily to serve private interests rather than public interests your officers and directors have knowingly engaged in financial transactions with your organization which heve resulted in private_inurement which is prohibited under sec_501 contributions to your organization are not deductible under sec_170 returns in accordance with their instructions and do not send them to this fincome tax retus and assessment of any taxes due will not be delayed d a petition for declaratory_judgment under sec_7428 uired to file federal_income_tax returns on the form indicated above you should file you are req s within days from the date of this letter unless a request for an extension of time these return file the is granted processing office because you have file if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district-court of the united_states for the district of columbia-must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to irs taxpayer_advocate office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles f fisher appeals team manager attachments addendum to revocation letter cc power_of_attorney
